Citation Nr: 1142068	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  08-32 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable initial evaluation for disc protrusion, L5-S1, of the lumbar spine.

2.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 10 percent for residuals of a shell fragment wound, right foot.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1991 to September 1995 and from February 2004 to April 2005 with additional service in the California National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In May 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

The issue of entitlement to service connection for a left foot disability was raised at the Veteran's Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of increased initial evaluations for a back disability and a right foot disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity, with difficulty in maintaining effective relationships due to symptoms including flattened affect, memory impairment, impaired judgment, disturbances of motivation and mood; the weight of the evidence is against a finding that his PTSD has resulted in deficiencies in most areas, or an inability to establish and maintain effective relationships, and his symptoms fail to include speech or communication problems, obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affected the ability to function independently, appropriately and effectively, spatial disorientation, or neglect of personal appearance and hygiene.


CONCLUSION OF LAW

The criteria for a rating of 50 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp. 2010); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a May 2011 hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2011); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's PTSD has been evaluated under Diagnostic Code 9411.  38 C.F.R. 
§ 4.130.  Under this code section, a 30 percent rating is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversion normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent disability evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent disability evaluation applies where the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration in evaluating psychiatric disabilities is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)).  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  

Turning to the evidence of record, VA treatment reports indicate psychiatric treatment in June 2006.  At that time, the Veteran was diagnosed with PTSD with a depressive component, and alcohol dependence.  

The Veteran was afforded a VA examination in September 2006.  He complained of flashbacks, nightmares, an aversion to crowds, hypervigilance, irritability, a hyperstartle response, concentration deficit, anxiety, and depression.  He did have suicidal thoughts until about three months prior to the examination, but he no longer had them.  He described good social relationships with his children, girlfriend, and his girlfriend's daughter.  The examiner indicated that the Veteran's PTSD symptomatology was in the mild to moderate range.  

On objective examination, the Veteran was well-groomed.  He had appropriate speech and thought processes and showed a sense of sadness with mild to moderate constriction.  There were no auditory or visual hallucinations.  He endorsed problems with attention and concentration.  He did not exhibit panic attacks.  He had significant obsessive and ritualistic behavior, including perimeter checks, and he slept with a weapon underneath his pillow.  The Veteran also had impaired impulse control, losing his temper about once every three days, on a verbal basis only.  His GAF score was 60.

The Veteran was provided an additional VA authorized examination in February 2008.  At that time, he reported intrusive thoughts, sleep disturbance, hypervigilance, concentration deficit, emotional numbness, sense of a foreshortened future, irritability, difficulty concentrating, hypervigilance, disturbances in mood and motivation, intermittent suicidal ideation, difficulty in maintaining and establishing social relationships, and anxiety.  He had good personal hygiene.  His thought content was marked by anxiousness, though communication was normal and thought processes were goal-directed.  He had no delusions or hallucinations.  Insight and judgment were poor, as was impulse control, marked by excessive alcohol use.  The Veteran had a pressured speech pattern; a labile affect, alternating with tearfulness and a blunted affect; and, a depressed mood.  His attention and concentration were normal with orientation in all three spheres, an unimpaired memory and intact cognition.  A GAF score of 60 was assessed.

The Veteran was also seen for a psychiatric consult at the VA Medical Center in September 2008.  He declined further mental health services at that time.

The Veteran testified in May 2011 that he was hypervigilant and had obsessive rituals, including checking the perimeter of his home.  He also indicated that he had been accommodated in his work as a corrections officer because of his PTSD symptoms and took jobs that were solitary in nature.

The Board finds that the Veteran's level of psychiatric disability is best reflected by a 50 percent disability rating.  The preponderance of the evidence indicates that his PTSD manifested in flattened affect; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships but not obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affected the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or an inability to establish and maintain effective relationships.  

The Board notes that the Veteran retained full-time employment during the relevant time period.  He would at times call in sick at times when he was too tired to work, which is accounted for by the 50 percent evaluation, which expressly references "reduced reliability."  Interpersonally, he has maintained his parenting relationships and his relationship with his girlfriend.  While he was noted to have impaired impulse control, there were no periods of violence indicated.  Additionally, although the Veteran described obsessional rituals, there is no indication that checking the security of his home has interfered with routine activities.  

It is not in dispute that the Veteran's PTSD causes difficulty in establishing and maintaining effective work and social relationships.  However, the extent of impairment in this regard is appropriately compensated by the 50 percent disability rating awarded herein.  

While the Veteran reported during his most recent VA examination that he had suicidal thoughts or ideation, such singular symptom, when considered with his other symptomatology, does not reflect a level of disability consistent with the criteria for a 70 percent rating.  

Additionally, the most recent VA examination indicated anhedonia and some feelings of estrangement.  However, these were described by the examiner as "mild," and are contemplated by the 50 percent evaluation, which expressly references "disturbances in motivation and mood." 

For the above reasons, the Board finds that the preponderance of the evidence indicates that the Veteran's occupational and social impairment due to PTSD is best most nearly approximated by the next-higher 50 percent disability rating, with the weight of the evidence against an evaluation in excess of that amount.
 
Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's PTSD been more than 50 percent disabling.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2011).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

Entitlement to a rating of 50 percent for PTSD is granted, subject to the regulations applicable to the payment of monetary benefits.


REMAND

Further development is required prior to adjudicating the remaining claims for increased ratings.  

Concerning the Veteran's claim for an increased rating for residuals of a shrapnel wound to the right foot, the Board notes at the outset that the last examination for such disability was conducted in August 2006.  Additionally, this examination did not contain the level of detail necessary to adjudicate the Veteran's claim.  Namely, the examiner did not discuss factors consistent with 38 C.F.R. § 4.59.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  There was also no information provided concerning whether scars remained from the shrapnel wound.  Thus, the Veteran should be afforded an additional VA examination for his right foot disability.

Regarding the low back claim, the Veteran was most recently afforded a VA examination in February 2008.  He had an MRI in March 2008.  The impression from the MRI was a small broad-based central disc protrusion at L5-S1.  However, there is no indication in the claims file as to whether the Veteran has incapacitating episodes due to his back disability.  In this regard, he testified at his hearing that he misses work for 7 to 10 days per month due to his back disability.  There is additionally little objective information concerning the Veteran's claimed neurologic conditions associated with his back disability, specifically radiculopathy of the right leg.  Thus, he should be afforded an additional VA examination to determine the current level of severity of his back disability.

The Board additionally notes that the December 2008 supplemental statement of the case indicates in the body of the reasons and bases that the Veteran's lumbar spine disability is currently evaluated as 10 percent evaluating, analyzing criteria for an increased rating consistent with a 20 percent or higher disability rating.  However, a review of the record consistently indicates that the Veteran is in receipt of a non-compensable rating for his back disability for the entirety of the relevant period.  The AMC must issue an additional supplemental statement of the case taking all of the relevant evidence into consideration and determine whether the Veteran's back disability warrants a compensable rating.

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent records adequately identified by the veteran, including any ongoing medical records from the Fresno VAMC or the Tulare Outpatient Clinic.

2.  Schedule the Veteran for an appropriate examination to determine the current nature and severity of his status post shrapnel wound to the right foot.  The examiner should describe all current symptomatology related to the wound in detail.  In addition, he/she should address the dimensions of the entry and exit wound scars, whether the scars are well healed, unstable, and/or painful, and whether there is limitation of motion of the foot movements due to the injury.  In addition, the examiner should also describe any indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared to the sound side.  The examiner should further note the extent of any weakness, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and interference with standing and weight-bearing.  The examiner is also asked to identify any objective evidence of pain or functional loss due to pain.  

3.  The Veteran should be afforded a VA spine examination to determine the current severity of his disc disease of the lumbosacral spine.  The Veteran's claims file should be provided to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner should provide range of motion in degrees, to include the degree at which pain begins.  The examiner should comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion.  The examiner should describe any neurologic symptoms associated with the disc disease.  The examiner should also comment on whether the Veteran has experienced any incapacitating episodes requiring bed rest prescribed by a physician, and if so, should identify the number of such epsiodes.  

4.  After completing the development indicated and any additional development deemed necessary, the claims should be readjudicated.  If the claims remain denied, the Veteran should be issued a supplemental statement of the case, and be given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


